Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 06/29/2022 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 04/04/2022 are withdrawn. 

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Amended independent claims and newly added dependent claims are rejected as given below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2009-0047063; Shirai et al.) For simplicity, where ever possible, applicant’s reference numerals are employed. 
As to claim 1, D1 discloses a dust cover 4, in Figure s1-3, used in a ball joint, the ball joint including: 
a ball stud 12 which has, at one end of a shaft part 10 thereof, a spherical part 11 and which has, at the other end of the shaft part 10 thereof, a flange part 13; and a socket 20 which has a bearing (22, 25) for the spherical part 11 and which rotatably and swingably supports the ball stud (Figure 1 shows a ball joint which provides rotatable and swingable support for the ball stud 12; the end of ball stud 12 toward 26 defines the one end, and the end toward flange 13 defines the other end of the ball stud 12),
the dust cover 4 including: 
a deformable body section (body of dust cover 4 is made of rubber, ¶ 0019); a fixed part 41 which is provided at one end of the body section and which is configured to be fixed to the socket 20; and a seal section 42 which is provided at the other end of the body section and which is configured to be slidable with respect to both the shaft part 10 and the flange part 13, 
wherein the seal section 42 includes:
an inner peripheral seal part (portion of 42 facing a longitudinal axis of the assembly defines the inner peripheral seal part; Figure 3 and as shown below) which is configured to be slidable with respect to an outer peripheral surface of the shaft part (the dust cover 4 with fixed part 41 firmly fixed to the socket; during operation, when the ball stud 12 rotates and swing with respect to the socket 20, the seal section 42 slides on the outer surface of shaft part 10; Figures 1-3); 
a dust lip part 48 which is configured to be slidable with respect to an end surface of the flange part 13 (Figures 1 and 3); and 
an auxiliary dust lip part 133 (as shown below) which protrudes towards the other end and is provided on a radially inward side of the dust lip part 48 (Figure 3 and as shown below), 
wherein the auxiliary dust lip part 133 is configured to be slidable with respect to a curved surface connecting the shaft part to the flange part (auxiliary lip 133 engages the curved surface of 10; Figure 3 and as shown below.) Page 3 of 7 Application No. Nat'l Stage of PCT/JP2016/082387 Docket No.: 0702-000115-US-NP   



    PNG
    media_image1.png
    786
    721
    media_image1.png
    Greyscale



As to claim 2, D1 discloses the dust cover according to claim 1, wherein the auxiliary dust lip part 133 includes an inclined surface 133a with a diameter that increases toward a tip thereof (as shown above), and the inclined surface slidably makes close contact with the curved surface (Figure 3, and as shown above.)  

As to claim 3, D1 discloses the dust cover according to claim 1, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3 and as shown above.) 

 As to claim 4, D1 discloses a sealing structure (Figures 1-3), comprising:
a ball stud 12 having a shaft part 10, a spherical part 11 which is provided at one end of the shaft part 10, and a flange part 13 which is provided at the other end of the shaft part 10 (the end of ball stud 12 toward 26 defines the one end, and the end toward flange 13 defines the other end of the ball stud 12); 
a socket 20 having a bearing (22, 25) for the spherical part 11 and rotatably and swingably supporting the ball stud (Figure 1 shows a ball joint which provides rotatable and swingable support for the ball stud 12); and 
a dust cover 4 having a deformable body section (body of dust cover 4 is made of rubber, ¶ 0019); a fixed part 41 which is provided at one end of the body section and which is configured to be fixed to the socket 20; and a seal section 42 which is provided at the other end of the body section and which is configured to be slidable with respect to both the shaft part 10 and the flange part 13, 
wherein the seal section 42 includes:
an inner peripheral seal part (portion of 42 facing a longitudinal axis of the assembly defines the inner peripheral seal part; Figure 3) which is slidable with respect to an outer peripheral surface of the shaft part (the dust cover 4 with fixed part 41 firmly fixed to the socket; during operation, when the ball stud 12 rotates and swing with respect to the socket 20, the seal section 42 slides on the outer surface of shaft part 10; Figures 1-3); 
a dust lip part 48 which is slidable with respect to an end surface of the flange part 13 (Figures 1 and 3); and 
an auxiliary dust lip part 133 (as shown above) protrudes toward the other end and which is provided on a radially inward side of the dust lip part 48 (Figure 3 and as shown above), 
wherein the auxiliary dust lip part 133 is slidable with respect to a curved surface connecting the shaft part to the flange part (auxiliary lip 133 engages the curved surface of 10; Figure 3 and as shown above.) Page 3 of 7 Application No. Nat'l Stage of PCT/JP2016/082387 Docket No.: 0702-000115-US-NP   

As to claim 5, D1 discloses the sealing structure according to claim 4, wherein the auxiliary dust lip part 133 includes an inclined surface 133a with a diameter that increases toward a tip thereof (as shown above), and the inclined surface slidably makes close contact with the curved surface (Figure 3, and as shown above.)  
 
As to claim 6, D1 discloses the sealing structure according to claim 4, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3.)  

As to claim 7, D1 discloses the dust cover according to claim 2, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3.)Page 5 of 7 Application No. Nat'l Stage of PCT/JP2016/082387 Docket No.: 0702-000115-US-NP Preliminary Amendment  

As to claim 8, D1 discloses the sealing structure according to claim 6, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3.)

As to claim 9, D1 discloses the dust cover according to claim 2, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3).  

As to claim 10, D1 discloses the dust cover according to claim 1, wherein the auxiliary dust lip part 133 is configured to be compressed in the axial direction (47 is held in press contact with the abutment surface of 14; ¶ 0023.)  

As to claim 11, D1 discloses the dust cover according to claim 2, wherein the auxiliary dust lip part 133 further includes a radially outer surface that faces radially outward and the inclined surface is a radially inner surface that faces radially inward (Figure 3 and as shown above.)  

As to claim 12, D1 discloses the sealing structure according to claim 4, wherein the auxiliary dust lip part 133 is configured to be compressed in the axial direction (47 is held in press contact with the abutment surface of 14; ¶ 0023.)  

As to claim 13, D1 discloses the sealing structure according to claim 5, wherein the auxiliary dust lip part further includes a radially outer surface that faces radially outward, and the inclined surface is a radially inner surface that faces radially inward (Figure 3 and as shown above.)  

As to claim 14, D1 discloses the dust cover according to claim 1, wherein the auxiliary dust lip part 133 includes a radially outer surface that faces radially outward and a radially inner inclined surface that faces radially inward and with a diameter that increases toward a tip thereof, and the inclined surface slidably makes close contact with the curved surface (Figure 3 and as shown above.)

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675